Appeal from a judgment of the Supreme Court, Monroe County (Stephen R. Sirkin, A.J.), rendered December 17, 2004. The judgment convicted defendant upon a jury verdict of, inter alia, robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, robbery in the first degree (Penal Law § 160.15 [3]). Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Finger, 95 NY2d 894 [2000]; People v Gray, 86 NY2d 10, 19 [1995]) and, in any event, that contention is without merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Although defendant also failed to preserve for our review his contention that he was deprived of a fair trial by prosecutorial misconduct during summation (see People v Wellsby, 30 AD3d 1092 [2006], lv denied 7 NY3d 796 [2006] ), we conclude in any event that the contention is without *1246merit inasmuch as the prosecutor’s comments were either a fair response to defense counsel’s summation or were fair comment on the evidence (see People v Williams, 43 AD3d 1336 [2007]; see generally People v Halm, 81 NY2d 819, 821 [1993]). In addition, defendant failed to preserve for our review his contention that Supreme Court erred in sentencing him as a second violent felony offender (see People v Lawrence, 23 AD3d 1039, 1039-1040 [2005], lv denied 6 NY3d 835 [2006]; People v Sullivan, 4 AD3d 223 [2004], lv denied 2 NY3d 765 [2004]; see also People v Smith, 73 NY2d 961, 962-963 [1989]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see Lawrence, 23 AD3d at 1040).
Contrary to the contention of defendant, he was not denied effective assistance of counsel inasmuch as “the evidence, the law, and the circumstances of [this] case, viewed in totality and as of the time of the representation, reveal that [defense counsel] provided meaningful representation” (People v Baldi, 54 NY2d 137, 147 [1981]). The verdict is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495), and the sentence is not unduly harsh or severe.
We have considered defendant’s remaining contentions and conclude that they are without merit. Present—Scudder, EJ., Martoche, Smith, Green and Gorski, JJ.